Exhibit RESTATED ARTICLES OF INCORPORATION Pursuant to A.R.S. Section 10-1006 and Section 10-1007 1. The name of the Corporation is: Vensure Employer Services, Inc. 2. Attached hereto as Exhibit A is the text of each amendment adopted. 3. The amendment does not provide for an exchange, reclassification or cancellation of issued shares. 4. The amendment does provide for an exchange, reclassification or cancellation of issued shares.(Please check either “A” or “B” below). A.X_ Exhibit A contains provisions for implementing the exchange reclassification or cancellation of issued shares provided for therein. B. Exhibit A does not contain provisions for implementing the exchange reclassification or cancellation of issued shares provided for therein. 5. The restated articles of incorporation were adopted on the22nd day of September 2009. 6. The restated articles of incorporation were adopted by the (choose one): A. Incorporators (without shareholder action and either shareholder action was not required or no shares have been issued). B. Board of Directors.(without shareholder action and either shareholder action was not required or no shares have been issued). C.X Shareholders. There is one voting group eligible to vote on the restated articles of incorporation.The designation of voting group entitled to vote separately on the restated articles of incorporation, the number of voters in each, the number of votes represented at the meeting at which the restated articles of incorporation were adopted and the votes cast for and against the restated articles of incorporation were as follows. The voting group consisted of 10,000 outstanding shares of common stock, which is entitled to a total of 10,000 votes, or one vote per share.There were 10,000 votes present at the meeting.The voting group cast 10,000 votes for and no votes against approval or the restated articles of incorporation.The number of votes cast for approval of the restated articles of incorporation was sufficient for approval by the voting group. Dated:this 29th day of September 2009. Signature:/s/ Thomas Lindsay Thomas Lindsay, President and Chief Executive Officer EXHIBIT A -1- FIRST AMENDED AND RESTATED ARTICLES OF INCORPORATION OF VENSURE EMPLOYER SERVICES, INC. First:The name of the corporation is Vensure Employer Services, Inc. (the “Corporation”). Second:The registered office of the Corporation in the State of Arizona is located at 2730 South Val Vista Drive, Suite 117, Gilbert, Arizona 85295. The Corporation may contain an office, or offices, in such other places within or without the State of Arizona as may be from time to time designated by the Board of Directors or the By-Laws of the Corporation. The Corporation may conduct all corporate business of every kind and nature outside the State of Arizona as well as within the State of Arizona. Third:The objects for which this Corporation is formed are to provide business services and to engage in any lawful act for any legal and lawful purpose.In addition, the Corporation: a) shall have such rights, privileges and powers as may be conferred upon corporations by any existing law; b) may at any time exercise such rights, privileges and powers, when not inconsistent with the purposes and objects for which this Corporation is organized. c) shall have perpetual existence, until dissolved and its affairs are wound up inaccordance to law. d) shall have power to sue and be sued in any court of law or equity. e) shall have power to make contracts. f) shall have power to hold purchase and convey real and personal estate and to mortgage or lease any real and personal estate with its franchises. The power to hold real and personal estate shall include the power to take the same by devise or bequest in the State of Arizona, or in any other state, territory or country. g) shall have power to appoint such officers and agents as the affairs of the Corporation shall require, and to allow them suitable compensation. h) shall have power to make By-Laws not inconsistent with the constitution or laws of the United States, or of the State of Arizona, for the management, regulation and government of its affairs and property, the transfer of its stock, the transaction of its business, and the calling and holding of meetings of it stockholders. i) shall have power to wind up and dissolve itself, or be wound up or dissolved. j) shall have power to adopt and use a common seal or stamp, and alter the same at pleasure. The use of a seal or stamp by the Corporation may use a seal or stamp, if it desires, but such use or nonuse shall not in any way affect the legality of the document. -2- k) shall have the power to borrow money and contract debts when necessary for the transaction of its business, or for the exercise of its corporate rights, privileges or franchises, or for any other lawful purpose of its incorporation; to issue bonds, promissory notes, bills of exchange, debentures, and other obligations and evidences of indebtedness, payable at a specified time or times, or payable upon the happening of a specified event or events, whether secured by mortgage, pledge or otherwise, or unsecured, for money borrowed, or in payment for property purchased, or acquired, or for any other lawful object. l) shall have power to guarantee, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of the shares of the capital stock of, or any bonds, securities or evidences of the indebtedness created by, any other corporation or corporations of the State of Arizona, or any other state or government, and, while owners of such stock, bonds, securities or evidences of indebtedness, to exercise all rights, powers and privileges of ownership, including the right to vote, if any. m) shall have power to purchase, hold, sell and transfer shares of its own capital stock, and use therefore its capital, capital surplus, surplus, or other property to fund. n) shall have power to conduct business, have one or more offices, and conduct any legal activity in the State of Arizona, and in any of the several states, territories, possessions and dependencies of the United States, the District of Columbia, and any foreign countries. o) shall have power to do all and everything necessary and proper for the accomplishment of the objects enumerated in its certificate or articles of incorporation, or any amendment thereof, or necessary or incidental to the protection and benefit of the Corporation, and, in general, to carry on any lawful business necessary or incidental to the attainment of the objects of the Corporation, whether or not such business is similar in nature to the objects set forth in the certificate or articles of incorporation of the Corporation, or any amendments thereof. p) shall have power to make donations for the public welfare or for charitable, scientific or educational purposes. q) shall have power to enter into partnerships, general or limited, or joint ventures, in connection with any lawful activities, as may be allowed by law. r) shall have the power to remove any Director of the Corporation with or without cause. Fourth:The total number of shares of capital stock authorized that may be issued by the Corporation is Six Million (6,000,000) shares consisting of: a) Five Million (5,000,000) shares of common stock, $0.001 par value per share (“Common Stock”), which shares may be issued by the Corporation from time to time for such considerations as may be fixed by the Board of Directors, and b) One Million (1,000,000) shares of preferred stock, $0.001 par value per share (the “Preferred Stock”). -3- Common Stock A.General.The voting, dividend and liquidation rights of the holders of the Common Stock are subject and subordinate to the rights of the holders of the Preferred Stock. B.Voting Rights.Each holder of record of Common Stock shall be entitled to one vote for each share of Common Stock standing in such holder’s name on the books of the Corporation.Except as otherwise required by law or Article IV of these Amended and Restated Articles of Incorporation or any stockholders or shareholders' agreement to which the Corporation and its shareholders may be party, the holders of Common Stock and, in the event and to the extent that any Preferred Stock hereafter issued shall contain voting rights, the holders of such Preferred Stock shall vote together as a single class on all matters submitted to shareholders for a vote (including any action by written consent). C.Dividends.Subject to provisions of law and Article IV of these Amended and Restated Articles of Incorporation, the holders of Common Stock shall be entitled to receive dividends out of funds legally available therefor at such times and in such amounts as the Board of Directors may determine in its sole discretion. D.Liquidation.Subject to provisions of law and Article IV of these Amended and Restated Articles of Incorporation, upon any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary, after the payment or provisions for payment of all debts and liabilities of the Corporation and all preferential amounts to which the holders of the Preferred Stock are entitled with respect to the distribution of assets in liquidation, the holders of Common Stock shall be entitled to share ratably in the remaining assets of the Corporation available for distribution. Preferred Stock A.General.The Preferred Stock may be issued from time to time in one or more series. Subject to the limitations set forth herein and any limitations prescribed by law, the Board of Directors is expressly authorized, prior to issuance of any series of Preferred Stock, to fix by resolution or resolutions providing for the issue of any series the number of shares included in such series and the designations, relative powers, preferences and rights, and the qualifications, limitations or restrictions of such series of Preferred Stock. Pursuant to the foregoing general authority vested in the Board of Directors, but not in limitation of the powers conferred on the Board of Directors thereby and by the Business Corporation Act of the State of Arizona, the Board of Directors is expressly authorized to determine with respect to each series of Preferred Stock: (i)the designation or designations of such series and the number of shares (which number from time to time may be decreased by the Board of Directors, but not below the number of such shares then outstanding, or may be increased by the Board of Directors unless otherwise provided in creatingsuch series) constituting such series; (ii)the rate or amount and times at which, and the preferences and conditions under which, dividends shall be payable on shares of such series, the status of such dividends as cumulative or noncumulative, the date or dates from which dividends, if cumulative, shall accumulate, and the status of such shares as participating or nonparticipating after the payment of dividends as to which such shares are entitled to any preference; (iii)the rights and preferences, if any, of the holders of shares of such series upon the liquidation, dissolution or winding up of the affairs of, or upon any distribution of the assets of, the corporation, which amount may vary depending upon whether such liquidation, dissolution or winding up is voluntary or involuntary and, if voluntary, may vary at different dates, and the status of the shares of such series as participating or nonparticipating after the satisfaction of any such rights and preferences; -4- (iv)the full or limited voting rights, if any, to be provided for shares of such series, in addition to the voting rights provided by law; (v)the times, terms and conditions, if any, upon which shares of such series shall be subject to redemption, including the amount the holders of shares of such series shall be entitled to receive upon redemption (which amount may vary under different conditions or at different redemption dates) and the amount, terms, conditions and manner of operation of any purchase, retirement or sinking fund to be provided for the shares of such series; (vi)the rights, if any, of holders of shares of such series to convert such shares into, or to exchange such shares for, shares of Common Stock or shares of any other class or classes or of any other series of the same class, the prices or rates of conversion or exchange, and adjustments thereto, and any other terms and conditions applicable to such conversion or exchange; (vii)the limitations, if any, applicable while such series is outstanding on the payment of dividends or making of distributions on, or the acquisition or redemption of, Common Stock or any other class of shares rankingjunior, either as to dividends or upon liquidation, to the shares of such series; (viii)the conditions or restrictions, if any, upon the issue of any additional shares (including additional shares of such series or any other series or of any other class) ranking on a parity with or prior to the shares of such series either as to dividends or upon liquidation; and (ix)any other relative powers, preferences and participating, optional or other special rights, and the qualifications, limitations or restrictions thereof, of shares of such series; in each case, so far as not inconsistent with the provisions of these Restated Articles of Incorporation or the Business Corporation Act of the State of Arizona as then in effect. Fifth:SERIES A PREFERRED STOCK The Corporation hereby authorizes the board of directors to issue, out of the Corporation's authorized Preferred Stock, a series of 218,883.33 shares of preferred stock, par value $0.001 per share, to be designated as its Series A Preferred Stock (the "Series A Preferred Stock"), and hereby states the designation and number of shares, and fixes the relative rights, preferences, privileges, powers and restrictions thereof, as follows: I. Designation and Amount The designation of this series, which consists of Two Hundred and Sixteen Thousand Eight Hundred and Eighty Three and 33/100 (218,883.33) shares of Preferred Stock, is the Series A Preferred Stock (the "Series A Preferred Stock") and the stated value amount shall be One Hundred Dollars ($100.00) per share (the "Stated Value "). -5- II. Dividends AHolders of Series A Preferred Stock shall be entitled to receive dividends only when, as and if declared by the Board of Directors of the Corporation.No cash dividends or distributions shall be declared or paid or set apart for payment on the Common Stock unless such cash dividend or distribution is likewise declared, paid or set apart for payment on the Series A Preferred Stock in an amount equal to the dividend or distribution that would be payable if all of the issued and outstanding shares of the Series A Preferred Stock had been fully converted into Common Stock on the day immediately prior to the date which shall be the earliest to occur of the declaration, payment, or distribution or such dividend. B.Payment of dividends on the Series A Preferred Stock are prior and in preference to any declaration or payment of any dividend or other distribution (as defined below) on any outstanding shares of Junior Securities (as hereinafter defined). III.
